Citation Nr: 0110150	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to the payment of burial benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran had active service with the Women's Army Corps 
from January to November 1944.  She died in August 1999.  The 
appellant is her son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The veteran was not in receipt of pension benefits at the 
time of her death.

2.  A claim for pension benefits, on behalf of the veteran, 
was submitted to the RO on August [redacted], 1999.

3.  The veteran died on August [redacted], 1999.


CONCLUSION OF LAW

The legal criteria for the payment of burial benefits have 
not been met.  38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. 
§ 3.1600 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that he is entitled to the payment of 
burial benefits.  In relation to the present appeal, records 
from Burnett Medical Center reflect that the veteran was 
admitted to the emergency room on August 25, 1999.  She was 
unresponsive, even to painful stimuli, and completely 
flaccid.  She was assessed with unresponsiveness, probable 
cerebrovascular accident, malignant hypertension, 
hyperglycemia, and history of chronic obstructive pulmonary 
disease.  The veteran died on August [redacted], 1999.  The 
Certificate of Death identifies the cause of death as 
cerebrovascular accident.

Also on August [redacted], 1999, an Appointment of Veteran Service 
Organization as Claimant's Representative was signed by the 
appellant and by the service representative.  On the same 
date, an informal claim for pension benefits on behalf of the 
veteran was faxed to the RO.  This claim was also signed by 
the appellant and by the service representative.  The veteran 
apparently signed neither of these documents.

The applicable law provides that VA may pay a sum not 
exceeding $300 for funeral and burial expenses, as well as a 
$150 plot allowance, for a deceased veteran who, at the time 
of death, was in receipt of compensation or pension.  38 
U.S.C.A. §§ 2302, 2303 (West 1991).  As the veteran clearly 
was not in receipt of pension benefits at the time of her 
death, an award of burial benefits cannot be made on that 
basis.  See 38 U.S.C.A. §§ 2302, 2303 (West 1991).

However, the appellant contends that, because a claim for 
pension benefits was pending at the time of the veteran's 
death, a payment of burial benefits is proper.  See 38 C.F.R. 
§ 3.1600(b)(2) (2000).  The Board concurs that a claim for 
pension benefits was pending at the time of the veteran's 
death.  Payment of burial benefits is permissible when the 
veteran had a claim for pension pending at the time of her 
death and there is sufficient evidence of record on the date 
of her death to have supported an award of pension effective 
prior to the date of her death.  38 C.F.R. § 3.1600(b)(2)(i) 
(2000).  The effective date of an evaluation and award of 
pension benefits is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2000).

It is unclear from the record whether there was sufficient 
evidence on the date of the veteran's death to support an 
award of pension.  The informal claim faxed to the RO on 
August [redacted], 1999 indicated that a total of 13 pages were faxed 
to the RO.  The content of the 13 pages is not identified and 
the RO date stamped the relevant hospital report as being 
received several days after the veteran's death.

Regardless, the Board finds it unnecessary to determine 
whether the hospital report was of record at the time of the 
veteran's death.  As August [redacted], 1999 was both the date of 
receipt of the veteran's claim and the date of her death, an 
award of pension benefits could not have been granted prior 
to that date.  Therefore, entitlement to burial benefits 
cannot be granted because, although there was a pending 
claim, the earliest possible effective date was not prior to 
the date of the veteran's death.

Finally, the appellant argues that the veteran would have 
claimed entitlement to pension on an earlier date but that 
she was too incapacitated.  The applicable law provides that 
if, within one year from the date on which the veteran became 
totally and permanently disabled, she files a claim for a 
retroactive award and establishes that a disability was so 
incapacitating that it prevented her from filing a pension 
claim for at least the first 30 days immediately following 
the date on which she became totally and permanently 
disabled, the pension award may be effective prior to the 
date of receipt of the claim.  See 38 C.F.R. § 3.400 (B) 
(2000).

In this case, there is no evidence that the veteran filed or 
intended to file a retroactive award for pension benefits and 
there is no evidence that she was totally and permanently 
disabled prior to August 25, 1999.  The applicable law 
includes no provision that permits the appellant to file a 
claim for retroactive pension benefits, on behalf of the 
veteran, in order to establish eligibility for burial 
benefits.  Accordingly, the Board can find no basis under 
which to grant the benefit sought on appeal and the claim 
must be denied.


ORDER

The appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

